          Case 3:19-cv-01548-JCH Document 15 Filed 02/12/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

                                                 )
 JOHN C. PARRY,                                  )
                                                 )
        Plaintiff,                               )        CIVIL ACTION NO. 3:19-CV-1548
                                                 )
                v.                               )
                                                 )
 THE LINCOLN NATIONAL LIFE                       )
 INSURANCE COMPANY,                              )
                                                 )
        Defendant.                               )
                                                 )

                     STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff John C. Parry and Defendant The

Lincoln National Life Insurance Company, by and through their respective counsel, hereby

stipulate that all claims in the above-styled action shall be and the same hereby are dismissed

with prejudice. Each party shall bear his or its own costs and expenses of litigation.

DATED: February 12, 2020

 Attorneys for Plaintiff John C. Parry,              Attorneys for Defendant The Lincoln National
                                                     Life Insurance Company,
 /s/ Iván A. Ramos
 Iván A. Ramos (CT Bar No. 14122)                    /s/ Scott K. Pomeroy
 (ivan@ramosdisability.com)                          Scott K. Pomeroy (ct30285)
 RAMOSLAW                                            (scott.pomeroy@ogletree.com)
 255 Main Street, Suite 401                          OGLETREE, DEAKINS, NASH, SMOAK &
 Hartford, CT 06106                                  STEWART, P.C.
                                                     One Boston Place, Suite 3500
 Tel: (860) 519-5242                                 Boston, MA 02108
 Fax: (860) 838-6403
                                                     Tel: (207) 387-2961
                                                     Fax: (207) 387-2986




                                                 1
         Case 3:19-cv-01548-JCH Document 15 Filed 02/12/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       The undersigned attorney for Defendant certifies that on this day the foregoing was filed
with the Clerk of Court using the CM/ECF system which will provide notification of such filing
upon counsel for Plaintiff in this action via the CM/ECF system and addressed as follows:

                             Ivan A. Ramos (CT Bar No. 14122)
                             RAMOSLAW
                             255 Main Street, Suite 401
                             Hartford, CT 06106
                             ivan@ramosdisability.com

       This is the 12th day of February, 2020.

                                                 /s/ Scott K. Pomeroy
                                                 Scott K. Pomeroy (ct30285)




                                                 2
